UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1629



HENDRA WIJAYA,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-349-295)


Submitted:   February 23, 2005            Decided:   March 17, 2005


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Anthony M. Briggs, Jr., Springfield, Virginia, for Petitioner.
Peter D. Keisler, Assistant Attorney General, Carl H. McIntyre,
Jr., Senior Litigation Counsel, John L. Davis, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Hendra   Wijaya,    a    native   and   citizen    of   Indonesia,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s denial of his

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.*

             In his petition for review, Wijaya contends that he

established his eligibility for asylum relief. The record reveals,

however, that the Board found Wijaya’s asylum application untimely.

8   U.S.C.   §   1158(a)(2)(B)       (2000).   We    conclude   that   we   lack

jurisdiction to review this determination pursuant to 8 U.S.C.

§ 1158(a)(3) (2000).      See Zaidi v. Ashcroft, 377 F.3d 678, 680-81

(7th Cir. 2004) (collecting cases). Given this jurisdictional bar,

we cannot review the underlying merits of Wijaya’s asylum claim.

             While we lack jurisdiction to consider the denial of

Wijaya’s asylum claim, we can review denial of his request for

withholding of removal, which is not subject to the one-year time

limit on asylum claims.          See 8 C.F.R. § 1208.4(a) (2004).            “To

qualify for withholding of removal, a petitioner must show that he

faces a clear probability of persecution because of his race,

religion, nationality, membership in a particular social group, or


      *
      Wijaya raises no claims concerning the Board’s treatment of
his Convention Against Torture claim with this court. Therefore,
we deem the claim abandoned. See United States v. Al-Hamdi, 356
F.3d 564, 571 n.8 (4th Cir. 2004); Edwards v. City of Goldsboro,
178 F.3d 231, 241 n.6 (4th Cir. 1999).

                                       - 2 -
political opinion.”   Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir.

2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).         Based on

our review of the record, we find that Wijaya has failed to meet

this standard.

           We deny Wijaya’s petition for review.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                         PETITION DENIED




                                  - 3 -